DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application 04/27/2022.
Claims 2, 6, 7, 9, 16, and 20 have been canceled.
Claim 21 has been added.
Claims 1, 3-5, 8, 10-15, 17-19, and 21 are presented for examination.
Response to Arguments
Applicants amendment relating to Specification have been fully considered and are entered.
Applicants amendment relating to the Drawings have been fully considered and are entered.
Applicants amendments relating to 35 USC 112 rejection have been fully considered. Therefore, the rejection has been withdrawn. However, new rejection under 35 USC 112 applied.
Applicant’s arguments/amendments with respect to the rejection(s) of claim(s) 1, 17, and 21 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant's arguments/amendments filed 04/27/2022 have been fully considered but they are not persuasive. Applicants argued “With continued reference to the § 101 rej ection, amended claim 1 now recites a method for making calibrated impedance measurements in a borehole. As amended, the method now recites (i) translating a logging tool in the borehole, the borehole including an oil-based drilling fluid, the logging tool including a resistivity sensor disposed in a tool collar, the resistivity sensor having a button electrode configured to make impedance measurements; and (ii) causing the resistivity sensor to make a plurality of uncalibrated impedance measurements at a corresponding plurality of locations in the borehole while the logging tool translates in the borehole, the plurality of uncalibrated impedance measurements including a first set of measurements made at a first set of locations in the borehole and a second set of measurements made at a second set of locations in the borehole. These measurements are then processed to compute the calibrated impedance measurements in the borehole. Applicant respectfully submits that amended claim 1 recites a real world (non-abstract) logging operation for use, for example, in the oil and gas exploration industry. The claim recites a real world logging tool including a particular type of resistivity sensor (one including a button electrode) in use (being translated) in a borehole with a particular type of drilling fluid (oil-based drilling fluid). Claim 17 is similar to claim 1 in that it recites a real world (non-abstract) system -14-Appl. No. 16/000,301Attorney Docket: IS18.0151-US-NPReply to Office Action dated February 16, 2021for making calibrated impedance measurements in a borehole”.
Examiner respectfully disagrees. The specification states at paragraph [0004]: “[0004] However, the downhole measurement that is taken generally does not only characterize the formation. it is affected by the sensor itself but also by the drilling mud that is situated in the borehole, in particular when the tool is a LWD tool for which the distance between the sensor and the formation (ie standoff) is high. The tool performing the measurements therefore needs to be calibrated in order to have the measurement characterize at best the formation and eliminate influence of the other elements on the measurements”. These express statements in the specification support a finding that the recited limitations are well-understood, routine, and conventional. (See MPEP 2106.07(a)(III)).
Further, Donderici et al (US Publication No. 20015/0241596 A1) discloses “logging tool in the borehole including a resistivity sensors” (See: par [0022]-[0024]). The additional elements are therefore well-understood, routine, and conventional in the industry. (See MPEP 2106.07(a)(III)).
Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 at the “applying step recites “at” which repeated twice.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims recite “translating” step, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 8, 10-15, 17-19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 
Step 2A:
In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
Claim 1:
A method for making calibrated impedance  measurements, the method comprising: 
translating a logging tool in the borehole, the borehole including an oil-based drilling fluid, the logging tool including a resistivity sensor disposed in a tool collar, and the resistivity sensor having a button electrode configured to make impedance measurements; 
causing the resistivity sensor to make a plurality of uncalibrated impedance measurements at a corresponding plurality of locations in the borehole while the logging tool translates in the borehole, the plurality of uncalibrated impedance measurements including a first set of measurements made at a first set of locations in the borehole and a second set of measurements made at a second set of locations in the borehole;
identifying the first set of measurements by fitting a linear model to the first set of measurements in a complex plane that plots an imaginary component of each of the first set of measurements with respect to a real component of each of the first set of measurements;  
 processing the linear model to compute first and second complex valued calibration coefficients; and 
applying the first and second calibration coefficients to the second set of measurements to compute the calibrated impedance measurements.

Claim 1 recites identifying the first set of measurements by fitting a linear model to the first set of measurements in a complex plane that plots an imaginary component of each of the first set of measurements with respect to a real component of each of the first set of measurements; processing the linear model to compute first and second complex valued calibration coefficients; and applying the first and second calibration coefficients to the second set of measurements to compute the calibrated impedance measurements. Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

Under step 2A prong two, this judicial exception is not integrated into practical application because the additional claim limitations outside the abstract idea may be considered generic tools that are well-known in the industry. In particular, the claim recites additional limitations: “translating a logging tool in the borehole” and “causing the resistivity sensor to male an impedance measurement”. These additional elements are insignificant pre-solution activity (i.e. data gathering) since it is recited at high-level of generality (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).

If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of calibrating a resistivity measurement, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to resistivity of underground formation beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).

Step 2B:
Under step 2B, Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “translating a logging tool in the borehole” and “causing the resistivity sensor to male an impedance measurement” represent well-understood, routine and conventional. The specification states at paragraph [0004]: “[0004] However, the downhole measurement that is taken generally does not only characterize the formation. it is affected by the sensor itself but also by the drilling mud that is situated in the borehole, in particular when the tool is a LWD tool for which the distance between the sensor and the formation (i.e. standoff) is high. The tool performing the measurements therefore needs to be calibrated in order to have the measurement characterize at best the formation and eliminate influence of the other elements on the measurements”. These express statements in the specification support a finding that the recited limitations are well-understood, routine, and conventional. (See MPEP 2106.07(a)(III))
Further, Donderici et al (US Publication No. 20015/0241596 A1) discloses “logging tool in the borehole including a resistivity sensors” (See: par [0022]-[0024]). The additional elements are well-understood, routine, and conventional in the industry. (See MPEP 2106.07(a)(III)).

For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, canceled.

With respect to claim 3, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method according to claim 1, wherein the portion of the borehole is a cased portion, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  

With respect to claim 4, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method according to claim 1, wherein the portion of the borehole is an open hole portion penetrating a formation having a resistivity below a predetermined threshold, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method according to claim 1, wherein the calibration coefficients are defined as follows: 
    PNG
    media_image1.png
    19
    364
    media_image1.png
    Greyscale
 Wherein ZAPP_CAL Fb is a calibrated measurement at frequency fb Wherein ZAPPUNCFb is the uncalibrated measurement at frequency fb Wherein gb and ub are the calibration coefficients for frequency fb, alone or in combination, under its broadest reasonable interpretation, cover performance of mathematical concept.

With respect to claim 6, Canceled.

With respect to claim 7, Canceled.

With respect to claim 8, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method according to claim 7, wherein determining the calibration coefficients for the measurements at the first frequency includes selecting a predetermined point on the corresponding fitting line and calculating a relationship between the calibration coefficients so that this point corresponds to the origin of the complex plane when the measurements are calibrated, alone or in combination, under its broadest reasonable interpretation, cover performance of mathematical concept.

With respect to claim 9, Canceled.

With respect to claim 10, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method according to claim 1, wherein the set includes a plurality of frequencies, wherein the method includes using the calibration coefficients for the measurements at the first frequency to determine the calibration coefficients for the measurements at a second frequency of the set, alone or in combination, under its broadest reasonable interpretation, cover performance of mathematical concept.
With respect to claim 11, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method according to claim 10, including correlating uncalibrated measurements taken at the first frequency fl to uncalibrated measurements taken at the second frequency f2 with the following expression :  25IS18.0151-US-NP 
    PNG
    media_image2.png
    19
    379
    media_image2.png
    Greyscale
 Wherein ZAPPUNC F2 is a uncalibrated measurement taken at the second frequency f2, Wherein ZAPPUNC_F 1 is a corresponding uncalibrated measurement taken at the first frequency fl, Wherein p21 and q2i are unknown coefficients, Wherein the method further comprises calculating p21 and q21 using the measurements taken at the second plurality of locations at the first and second frequencies, alone or in combination, under its broadest reasonable interpretation, cover performance of mathematical concept.

With respect to claim 12, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method according to claim 10, wherein it includes correlating calibrated measurements taken at the first frequency fl to calibrated measurements taken at the second frequency f2 with the following expression: F(a)2) t 2 ZAPPCALF2 = ZAPPCALF1 x F( x2) l - --2 F ( ) 1 ) Wherein ZAPP_CALF2 is a calibrated measurement taken at the second frequency f2, Wherein ZAPP_ CAL _F 1 is a corresponding calibrated measurement taken at the first frequency fl, Wherein o1 and c2 are the radial frequencies respectively corresponding to the first and second frequencies fl and f2 and wherein F(o) is a dispersion function of a drilling fluid filling the borehole depending on radial frequency omega, alone or in combination, under its broadest reasonable interpretation, cover performance of mathematical concept.

With respect to claim 13, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method according to claim 12, including modelling the dispersion function F at radial frequency o according to a predetermined model and determining unknown parameters of the modelled dispersion function based on values F(w 1), F(w2) of the dispersion function obtained at least at reference frequencies below a predetermined threshold, alone or in combination, under its broadest reasonable interpretation, cover performance of mathematical concept.

With respect to claim 14, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method according to claim 1, wherein the downhole tool comprises a plurality of sensors, wherein the calibration sensors are determined separately for each sensor, alone or in combination, under its broadest reasonable interpretation, is insignificant pre-solution activity (i.e. data gathering) since it is recited at high-level of generality (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).

With respect to claim 15, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method according to claim 14, wherein the downhole tool comprises a plurality of sensors, wherein the calibration coefficients are determined separately for each sensor, wherein at least an unknown parameter of the dispersion function model is a statistical combination of the unknown parameter values obtained for each of the plurality of sensors, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

With respect to claim 16, Canceled.

With respect to claim 17, similar analysis as claim 1 applied. Further, claim 17 recites additional elements of “a downhole tool”, and a “processors. The elements of “processors” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)). With respect to the “downhole tool”, Hayman (US Publication No. 2014/0347056) discloses the use of the tool (See: Abstract, par [0002]). This express statement in the prior art support a finding that the recited limitation is well-understood, routine, and conventional.

With respect to claim 18, the additional element of “drilling tool”, Hayman (US Publication No. 2014/0347056) discloses the use of the tool (See: par [0002]). This express statement in the prior art support a finding that the recited limitation is well-understood, routine, and conventional.

With respect to claim 19, The elements of “processors” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)). The additional element of “drilling tool”, Hayman (US Publication No. 2014/0347056) discloses the use of the tool (See: par [0002]). This express statement in the prior art support a finding that the recited limitation is well-understood, routine, and conventional.

With respect to claim 20, Canceled.

With respect to claim 21, similar analysis as claim 1 applied.

Allowable Subject Matter
Claims 1, 3-5, 8, 10-15, 17-19, and 21 are allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
Flanagan et al (US Patent No. 7, 183, 771 B1) teaches the device further comprises a circuit to injecting a calibration signal into the first receiver and the second receiver, and a processor for processing the uncalibrated receiver signal and the calibration signal to obtain electromagnetic propagation measurement that is free from errors introduced by the receiving elements of the system Abstract.
Donderici et al (US Publication No. 2015/0241596 A1) teaches a logging tool includes a system control center along with necessary processing/storage/communication circuitry, that communicably couple to on more sensors utilized to acquire formation measurements par [0022], the logging sensors utilized along logging tool are resistivity sensors, such as, for example, magnetic or electric sensors….electric sensors may include electrodes…that utilize ohms law to perform the measurement par [0023].
Further, Donerici et al teaches:

    PNG
    media_image3.png
    732
    569
    media_image3.png
    Greyscale

Flanagan et al, Donderici et al and other prior arts do not singularly or in combination disclose the limitations: “causing the resistivity sensor to make a plurality of uncalibrated impedance measurements at a corresponding plurality of locations in the borehole while the logging tool translates in the borehole, the plurality of uncalibrated impedance measurements including a first set of measurements made at a first set of locations in the borehole and a second set of measurements made at a second set of locations in the borehole; identifying the first set of measurements by fitting a linear model to the first set of measurements in a complex plane that plots an imaginary component of each of the first set of measurements with respect to a real component of each of the first set of measurements;  processing the linear model to compute first and second complex valued calibration coefficients; and applying the first and second calibration coefficients to the second set of measurements to compute the calibrated impedance measurements” as recited in claim 1,

“causing the resistivity sensor to make a plurality of the uncalibrated, complex valued impedance measurements while the logging tool is translated in the borehole, the uncalibrated, complex valued impedance measurements including a first set of measurements made in a cased section of the borehole and a second set of measurements made in an open hole section of the borehole; -11-Appl. No. 16/000,301Attorney Docket: IS18.0151-US-NP Reply to Office Action dated February 16, 2021fitting the first set of measurements with a linear model in a complex plane, the complex plane plotting an imaginary component of each of the first set of measurements with respect to a real component of each of the first set of measurements; processing the linear model to compute first and second complex valued calibration coefficients; and applying the first and second complex valued calibration coefficients to the second set of measurements to compute the calibrated impedance measurements” as recite in claim 21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        08/08/2022